Exhibit ROGERS COMMUNICATIONS INC., as issuer of the Securities and CIBC MELLON TRUST COMPANY, as Trustee INDENTURE Dated as of May 26, 2009 TABLE OF CONTENTS PAGE ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION101. DEFINITIONS 1 Certain terms are defined in those Articles in which they are used principally 1 “Act” 2 “Affiliate” 2 “Beneficial Owner” 2 “Board of Directors” 2 “Board Resolution” 2 “Book-Based System” 2 “Book-Entry Securities” 3 “Business Day” 3 “Canadian dollars”, “Cdn dollars”, “Cdn$” and “$” 3 “Capital Lease Obligation” 3 “Capital Stock” 3 “CDS” 3 “Clearing Agency” 3 “Clearing Agency Participant” 4 “Common Stock” 4 “Company” 4 “Company Request” or “Company Order” 4 “Consolidation” 4 “Corporate Trust Office” 4 “Debt” 5 “Default” 5 “Depositary” 5 “Discount Securities” 6 “Disqualified Stock” 6 “Event of Default” 6 “Generally Accepted Accounting Principles” or “GAAP” 6 “Global Security” 6 “Government Obligations” 6 “Guarantor” 6 “Holder” 7 “Holder Direction” 7 “Indenture” 7 “Inter-Company Subordinated Debt” 7 “Interest Payment Date” 7 “Lien” 7 “Linked Securities” 8 ii “Maturity” 8 “Maturity Consideration” 8 “Officers’ Certificate” 8 “Opinion of Counsel” 8 “Outstanding” 8 “Paying Agent” 9 “Person” 10 “Place of Payment” 10 “Predecessor Security” 10 “Preferred Stock” 10 “Purchase Money Obligations” 10 “Redemption Date” 10 “Redemption Price” 10 “Regular Record Date” 11 “Responsible Officer” 11 “Restricted Subsidiary” 11 “Rogers Entities” 11 “Security” and “Securities” 11 “Series” or “Series of Securities” 11 “SEDAR” 11 “Series Supplement” 11 “Shareholders’ Equity” 12 “Special Record Date” 12 “Stated Maturity” 12 “Subsidiary” 12 “Trust Indenture Legislation” 12 “Trustee” 12 “Unrestricted Subsidiary” 13 “Voting Shares” 13 SECTION102. OTHER DEFINITIONS. 13 SECTION103. COMPLIANCE CERTIFICATES AND OPINIONS. 13 SECTION104. FORM OF DOCUMENTS DELIVERED TO THE TRUSTEE. 14 SECTION105. ACTS OF HOLDERS. 15 SECTION106. NOTICES, ETC., TO TRUSTEE AND COMPANY. 16 SECTION107. NOTICE TO HOLDERS; WAIVER. 17 SECTION108. CONFLICT OF ANY PROVISION OF INDENTURE WITH THE TRUST INDENTURE LEGISLATION. 17 SECTION109. EFFECT OF HEADINGS AND TABLE OF CONTENTS. 18 SECTION110. SUCCESSORS AND ASSIGNS. 18 SECTION111. SEPARABILITY CLAUSE. 18 SECTION112. BENEFITS OF INDENTURE. 18 SECTION113. GOVERNING LAW AND ATTORNMENT. 18 SECTION114. LEGAL HOLIDAYS. 18 SECTION115. INTENTIONALLY DELETED 19 SECTION116. CONVERSION OF CURRENCY. 19 SECTION117. CURRENCY EQUIVALENT. 20 iii SECTION118. NO RECOURSE AGAINST OTHERS. 21 SECTION119. RELIANCE ON FINANCIAL DATA. 21 SECTION120. DOCUMENTS IN ENGLISH. 21 SECTION121. NO CONFLICT WITH SERIES SUPPLEMENTS 22 SECTION122. LANGUAGE OF NOTICES, ETC. 22 SECTION123. CURRENCY OF PAYMENT 22 ARTICLE TWO THE SECURITIES 22 SECTION201. TITLE AND TERMS. 22 SECTION202. ESTABLISHMENT OF TERMS OF SERIES OF SECURITIES. 23 SECTION203. DENOMINATIONS. 26 SECTION204. EXECUTION, AUTHENTICATION, DELIVERY AND DATING. 26 SECTION205. TEMPORARY SECURITIES. 28 SECTION206. REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE. 28 SECTION207. BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES. 29 SECTION208. MUTILATED, DESTROYED, LOST AND STOLEN SECURITIES. 31 SECTION209. PAYMENT OF INTEREST; INTEREST RIGHTS PRESERVED. 32 SECTION210. PERSONS DEEMED OWNERS. 33 SECTION211. CANCELLATION. 33 SECTION212. COMPUTATION OF INTEREST. 33 ARTICLE THREE DEFEASANCE AND COVENANT DEFEASANCE 34 SECTION301. COMPANY’S OPTION TO EFFECT DEFEASANCE OR COVENANT DEFEASANCE. 34 SECTION302. DEFEASANCE AND DISCHARGE. 34 SECTION303. COVENANT DEFEASANCE. 34 SECTION304. CONDITIONS TO DEFEASANCE OR COVENANT DEFEASANCE. 35 SECTION305. DEPOSITED MONEY TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS. 37 SECTION306. REINSTATEMENT. 37 ARTICLE FOUR REMEDIES 38 SECTION401. EVENTS OF DEFAULT. 38 SECTION402. ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT. 40 SECTION403. COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 41 SECTION404. TRUSTEE MAY FILE PROOFS OF CLAIM. 42 SECTION405. TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF SECURITIES. 43 SECTION406. APPLICATION OF MONEY COLLECTED. 43 SECTION407. LIMITATION ON SUITS. 43 iv SECTION408. UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL, PREMIUM AND INTEREST. 44 SECTION409. RESTORATION OF RIGHTS AND REMEDIES. 44 SECTION410. RIGHTS AND REMEDIES CUMULATIVE. 45 SECTION411. DELAY OR OMISSION NOT WAIVER. 45 SECTION412. CONTROL BY HOLDERS. 45 SECTION413. WAIVER OF PAST DEFAULTS. 45 SECTION414. UNDERTAKING FOR COSTS. 46 ARTICLE FIVE THE TRUSTEE 46 SECTION501. CERTAIN DUTIES AND RESPONSIBILITIES. 46 SECTION502. NOTICE OF DEFAULTS. 48 SECTION503. CERTAIN RIGHTS OF TRUSTEE. 48 SECTION504. NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES. 50 SECTION505. MAY HOLD SECURITIES. 50 SECTION506. MONEY HELD IN TRUST. 50 SECTION507. COMPENSATION, REIMBURSEMENT AND INDEMNITY. 50 SECTION508. CONFLICTING INTERESTS. 51 SECTION509. CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 51 SECTION510. RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 52 SECTION511. ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 53 SECTION512. MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 55 SECTION513. TRUSTEE NOT TO BE APPOINTED RECEIVER. 55 SECTION514. AUTHORITY TO CARRY ON BUSINESS 55 SECTION515. TRUSTEE NOT REQUIRED TO GIVE SECURITY 55 SECTION516. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF TRUSTEE 56 SECTION517. ACCEPTANCE OF TRUSTS. 56 ARTICLE SIX HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 56 SECTION601. DISCLOSURE OF NAMES AND ADDRESSES OF HOLDERS. 56 SECTION602. INTENTIONALLY DELETED. 57 SECTION603. REPORTS BY COMPANY. 57 ARTICLE SEVEN AMALGAMATION, CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 58 SECTION701. COMPANY MAY AMALGAMATE, ETC., ONLY ON CERTAIN TERMS. 58 SECTION702. SUCCESSOR SUBSTITUTED. 59 ARTICLE EIGHT SUPPLEMENTS AND AMENDMENTS TO INDENTURE 59 v SECTION801. SUPPLEMENTAL INDENTURES AND AMENDMENTS WITHOUT CONSENT OF HOLDERS. 59 SECTION802. SUPPLEMENTAL INDENTURES AND CERTAIN AMENDMENTS WITH CONSENT OF HOLDERS. 60 SECTION803. EXECUTION OF SUPPLEMENTAL INDENTURES. 61 SECTION804. EFFECT OF SUPPLEMENTAL INDENTURES. 61 SECTION805. CONFORMITY WITH THE TRUST INDENTURE LEGISLATION. 61 SECTION806. REFERENCE IN SECURITIES TO SUPPLEMENTAL INDENTURES. 62 SECTION807. EXECUTION OF SUBORDINATION AGREEMENTS. 62 ARTICLE NINE COVENANTS 62 SECTION901. PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST. 62 SECTION902. MAINTENANCE OF OFFICE OR AGENCY. 62 SECTION903. MONEY FOR SECURITY PAYMENTS TO BE HELD IN TRUST. 63 SECTION904. CORPORATE EXISTENCE. 64 SECTION905. PAYMENT OF TAXES AND OTHER CLAIMS. 64 SECTION906. PROVISION OF FINANCIAL INFORMATION. 65 SECTION907. INTENTIONALLY DELETED 65 SECTION908. STATEMENT AS TO COMPLIANCE. 65 SECTION909. SUBORDINATION ARRANGEMENTS 66 SECTION910. WAIVER OF CERTAIN COVENANTS. 66 ARTICLE TEN REDEMPTION OF SECURITIES 67 SECTION1001. RIGHT OF REDEMPTION. 67 SECTION1002. APPLICABILITY OF ARTICLE. 67 SECTION1003. ELECTION TO REDEEM; NOTICE TO TRUSTEE. 67 SECTION1004. SELECTION BY TRUSTEE OF SECURITIES TO BE REDEEMED. 67 SECTION1005. NOTICE OF REDEMPTION. 68 SECTION1006. DEPOSIT OF REDEMPTION PRICE. 68 SECTION1007. SECURITIES PAYABLE ON REDEMPTION DATE. 68 SECTION1008. SECURITIES REDEEMED IN PART. 69 SECTION1009. SECURITIES PURCHASED IN PART. 69 ARTICLE ELEVEN MEETINGS OF HOLDERS OF SECURITIES 69 SECTION1101. PURPOSES FOR WHICH MEETINGS MAY BE CALLED. 69 SECTION1102. CALL, NOTICE AND PLACE OF MEETINGS. 69 SECTION1103. PERSONS ENTITLED TO VOTE AT MEETINGS. 70 SECTION1104. QUORUM; ACTION. 70 SECTION1105. DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS. 71 SECTION1106. COUNTING VOTES AND RECORDING ACTION OF MEETINGS. 72 vi EXHIBITS A - Provisions for Inter-Company Subordinated Debt vii INDENTURE dated as of May 26, 2009 between Rogers Communications Inc., a corporation organized under the laws of the Province of British Columbia (hereinafter called the “Company”), and CIBC Mellon Trust Company, a trust company existing and licensed under the federal laws of Canada, as trustee (hereinafter called the “Trustee”). WHEREAS the Company wishes to issue from time to time Securities in the manner provided for in this Indenture; NOW, THEREFORE, THIS INDENTURE WITNESSES that, for good and valuable consideration, the receipt and sufficiency of which are acknowledged by the Company and the Trustee, the Company and the Trustee agree, for the equal and proportionate benefit of all Holders of the securities issued under this Indenture (the “Securities”), as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION101. DEFINITIONS. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a) the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (b) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in Canada; (c) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (d) the words “include”, “includes” and “including” as used herein shall be deemed in each case to be followed by the phrase “without limitation”; and (e) the words “amendment or refinancing” as used herein shall be deemed in each case to refer to any amendment, renewal, extension, substitution, refinancing, restructuring, restatement, replacement, supplement or other modification of any instrument or agreement; the words “amended or refinanced” shall have a correlative meaning. Certain terms are defined in those Articles in which they are used principally. 1 Table of Contents “Act” , when used with respect to any Holder, has the meaning specified in 105. “Affiliate” means, with respect to any specified Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Beneficial Owner” means (a) with respect to Book-Entry Securities, the Person who is the beneficial owner of such Book-Entry Securities as reflected on the books of a Clearing Agency or a Clearing Agency Participant maintaining an account with a Clearing Agency (directly or as an indirect participant, in accordance with the rules of a Clearing Agency); or (b) with respect to Securities other than Book-Entry Securities, a Person who is (i) a beneficial owner of such Securities and as reflected on the Security Register or (ii) a Person who is the beneficial owner of such Securities and as reflected on the books of a registered Holder who holds such Securities on behalf of the beneficial owner, as the case may be. “Board of Directors” means the board of directors of the Company or any duly authorized committee of such board. “Board Resolution” means a copy of a resolution certified by the General Counsel, Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Book-Based System” means, in relation to the Global Securities of a Series, the debt clearing, record entry, transfer and pledge systems and services established and operated by or on behalf of the related Depositary for such Series (including where applicable pursuant to one or more agreements between such Depositary and its participants establishing the rules and procedures for such systems and services). 2 Table of Contents “Book-Entry Securities” means any Global Securities issued or registered in the name of a Clearing Agency maintaining book-entry records with respect to the ownership and transfer of such Securities, or its nominee, or a custodian of such Clearing Agency, or its nominee, and for which registration, transfer and exchange of such Securities or any interest therein may not be effected by the Trustee or any other Person maintaining the Security Register, except in accordance with the terms of this Indenture and the rules of the Clearing Agency. “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which (a) is not a day on which banking institutions and trust companies in The City of Toronto, Ontario are authorized or obligated by law, regulation or executive order to be closed , and (b) in connection with a particular Series, is a day in any Place of Payment relative to such Series on which the related Depositary, if any, for such Series processes transactions under its Book-Based System. “Canadian dollars”, “Cdn dollars”, “Cdn$” and “$” each mean lawful currency of Canada. “Capital Lease Obligation” means, with respect to any Person, an obligation incurred or assumed in the ordinary course of business under or in connection with any capital lease of real or personal property which, in accordance with GAAP, has been recorded as a capitalized lease. “Capital Stock” means, with respect to any Person, any and all shares, interests, participations or equivalents (however designated) of such Person’s capital stock whether now outstanding or issued after the date of this Indenture, including, without limitation, all Common Stock and Preferred Stock. “CDS” means CDS Clearing and Depository Services Inc., together with its successors from time to time. “Clearing Agency” means, in relation to a Series issuable in whole or in part in the form of one or more Global Securities, CDS or any other organization recognized as a “clearing agency” pursuant to applicable securities law that is specified for such purpose in the related Series Supplement. 3 Table of Contents “Clearing Agency Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency effects book-entry transfers and pledges of Book-Entry Securities held by the Clearing Agency. “Common Stock” means, with respect to any Person, any and all shares, interests and participations (however designated and whether voting or non-voting) in such Person’s common equity, whether now outstanding or issued after the date of this Indenture, and includes, without limitation, all series and classes of such common stock. “Company” means the Person named as the “Company” in the first paragraph of this Indenture, until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. To the extent necessary to comply with the requirements of the provisions of the Trust Indenture Legislation as they are applicable to the Company, the term “Company” shall include any other obligor with respect to the Securities for the purposes of complying with such provisions. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by any two of the following officers: its Chairman of the Board of Directors, any Vice-Chairman, its President and Chief Executive Officer, its Chief Financial Officer, any Executive Vice-President, any Senior Vice-President, any Vice-President, its Treasurer, its Secretary or its General Counsel, and delivered to the Trustee. “Consolidation” means the consolidation of the accounts of the Restricted Subsidiaries with those of the Company, if and to the extent the accounts of each such Restricted Subsidiary would normally be consolidated with those of the Company, all in accordance with GAAP; provided, however, that “Consolidation” will not include consolidation of the accounts of any Unrestricted Subsidiary. For purposes of clarification, it is understood that the accounts of the Company or any Restricted Subsidiary include the accounts of any partnership, the beneficial interests in which are controlled (in accordance with GAAP) by the Company or any such Restricted Subsidiary. The term “Consolidated” shall have a correlative meaning. “Corporate Trust Office” means the office of the Trustee at which at any particular time its corporate trust business shall be principally administered, which offices at the date of execution of this Indenture are located at the Trustee’s principal Corporate Trust Office, 320 Bay Street, Ground Floor, Toronto, OntarioM5H 4A6, Attention: Manager, Corporate Trust, Fax No.: 416-643-5570. 4 Table of Contents “Debt” means, with respect to any Person, without duplication and (except as provided in clause (ii) below) without regard to any interest component thereof (whether actual or imputed) that is not yet due and payable: (i) money borrowed (including, without limitation, by way of overdraft) or indebtedness represented by notes payable and drafts accepted representing extensions of credit; (ii) the face amount of any drafts of a corporation in Canadian dollars and accepted by a Canadian lender for discount in Canada; (iii) all obligations (whether or not with respect to the borrowing of money) which are evidenced by bonds, debentures, notes or other similar instruments or not so evidenced but which would be considered to be indebtedness for borrowed money in accordance with GAAP; (iv) all liabilities upon which interest charges are customarily paid by such Person; (v) shares of Disqualified Stock not held by the Company or a wholly-owned Restricted Subsidiary; (vi) Capital Lease Obligations and Purchase Money Obligations, determined in each case in accordance with GAAP; and (vii) any guarantee (other than by endorsement of negotiable instruments for collection or deposit in the ordinary course of business) in any manner of any part or all of an obligation included in clauses (i) through (vi) above; provided that “Debt” shall not include (A) trade payables and accrued liabilities which are current liabilities incurred in the ordinary course of business, and (B) except as otherwise expressly provided herein, Inter-Company Subordinated Debt. “Default” means, with respect to a Series, any event that is, or after notice or passage of time or both would be, an Event of Default with respect to such Series. “Depositary” means, with respect to a Series issuable in whole or in part in the form of one or more Global Securities, the Clearing Agency or Clearing Agencies designated in or pursuant to the related Series Supplement as the Depositary or Depositaries for such Series, together with their respective successors in such capacity; provided, however, that, if no Clearing Agency is so designated in the related Series Supplement, “Depositary” means, with respect to such Series, CDS. 5 Table of Contents “Discount Securities” means Securities, other than Linked Securities, issued pursuant to this Indenture which are offered for a price less than the amount thereof to be due and payable at Maturity other than solely due to such amount being determined by application of a multiplier or leverage factor. “Disqualified Stock” means, for any Series, any Capital Stock of the Company or any Restricted Subsidiary which, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder) or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the maturity date of such Series for cash or securities constituting Debt.For purposes of this definition, the term “Debt” includes Inter-Company Subordinated Debt. “Event of Default” has the meaning specified in Article Four. “Generally Accepted Accounting Principles” or “GAAP” means generally accepted accounting principles, in effect in Canada, as established by the Canadian Institute of Chartered Accountants and as applied from time to time by the Company in the preparation of its consolidated financial statements. “Global Security” means a Security of a Series in global form. “Government Obligations” means direct obligations of, or obligations of a Person the timely payment of which is unconditionally guaranteed by, the government that issued any of the currencies in which the applicable Series of Securities are payable, and that are not subject to prepayment, redemption or call at the option of the issuer thereof. “Guarantor” means, in respect of any Series of Securities, any Person that guarantees the payment and performance of obligations of the Company in respect of such Securities, as specified in the Series Supplement in respect of such Securities. 6 Table of Contents “Holder” means a Person in whose name a Security is registered in the Security Register (and including, for greater certainty, in the case of any Global Security, the applicable Depositary or its nominee which has possession of such Global Security or in whose name such Global Security is registered, as the case may be). “Holder Direction” means, in respect of an Act of Holders of a Series, an approval of or direction to make, give or take such Act given (i)by Holders of more than 50% of the principal amount of such Series then Outstanding voted (either in person or by proxies duly appointed in writing) at a meeting of such Holders duly called and held in accordance with the provisions of Article Eleven or (ii)pursuant to an instrument in writing signed in one or more counterparts by Holders (in person or by their agent duly appointed in writing) of more than 50% of the principal amount of such Series then Outstanding. “Indenture” means (i) this instrument as originally executed (including all exhibits and schedules hereto) and as it may from time to time be supplemented or amended (other than by a Series Supplement) by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, or (ii) with respect to a particular Series, this Indenture as defined in clause (i) above as supplemented by the related Series Supplement. “Inter-Company Subordinated Debt” means, for any Series, all indebtedness of the Company or any of the Restricted Subsidiaries (except from one to the other) for money borrowed from Rogers Entities and under which payments by the Company or such Restricted Subsidiary, as the case may be, with respect thereto are subordinated to the Securities in the manner and to the extent set forth in Exhibit A hereto and in respect of which the agreement or instrument evidencing such indebtedness contains or incorporates by reference provisions substantially in the form of Exhibit A for the benefit of the Trustee and the Holders. “Interest Payment Date” means the Stated Maturity of an installment of interest on the applicable Series of Securities. “Lien” means any mortgage, charge, pledge, lien, privilege, security interest, hypothecation and transfer, lease of real property or other encumbrance upon or with respect to any property of any kind of the Company or any of the Restricted Subsidiaries, real or personal, movable or immovable, now owned or hereafter acquired. 7 Table of Contents “Linked Securities” means Securities the Maturity Consideration of which or any other payment thereon will be determined by reference to: (a) one or more equity or debt securities, including, but not limited to, the price or yield of such securities; (b) any statistical measure of economic or financial performance, including, but not limited to, any currency, consumer price or mortgage index; or (c) the price or value of any commodity or any other item or index or any combination thereof. “Maturity” , when used with respect to any Security, means the date on which the principal of (and premium, if any) and interest on such Security becomes due and payable as therein or herein provided, whether at the Stated Maturity thereof or by declaration of acceleration, call for redemption or otherwise. “Maturity Consideration” means, with respect to Securities of a Series (whether or not issued by, or the obligation of, the Company), the amount of money (including payment of principal and premium, if any, and any accrued but unpaid interest thereon), or a combination of money, securities and/or other property, in either case payable or deliverable upon payment of the discharge of the Securities of such Series upon Maturity. “Officers’ Certificate” means a certificate signed by any two of the following officers of the Company: its Chairman, any Vice Chairman, its President and Chief Executive Officer, its Chief Financial Officer, any Executive Vice President, any Senior Vice President, any Vice President, its Treasurer, its Secretary or its General Counsel, and delivered to the Trustee. Each such certificate shall include the statements provided for in applicable provisions of the Trust Indenture Legislationand shall comply with Section 103. “Opinion of Counsel” means a written opinion of counsel, who may be counsel for the Company, which opinion shall be reasonably acceptable to the Trustee. Each such opinion shall include the statements provided for in applicable provisions of the Trust Indenture Legislation and shall comply with Section 103. “Outstanding” , when used with respect to the Securities or a Series of Securities means, as of the date of determination, all Securities (or all Securities of such Series, as applicable) theretofore authenticated and delivered under this Indenture, except: 8 Table of Contents (a) Securities theretofore cancelled by the Trustee or delivered to the Trustee, the related Security Registrar or the related Paying Agentfor cancellation; (b) Securities, or portions thereof, for whose payment, redemption or purchase money in the necessary amount has been theretofore deposited with the Trustee or any related Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Securities; provided that, if such Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; (c) Securities, except to the extent provided in Section 302 and Section 303, with respect to which the Company has effected defeasance or covenant defeasance as provided in Article Three; and (d) Securities in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it that such Securities are held by a bona fide purchaser in whose hands the Securities are valid obligations of the Company. In determining whether the Holders of the requisite principal amount of Outstanding Securities (or Series of Outstanding Securities) have given any request, demand, direction, consent or waiver hereunder or are present at a meeting of Holders of Securities for quorum purposes, the principal amount of a Discount Security that may be counted in making such determination and that shall be deemed to be Outstanding for such purposes shall be equal to the face amount due and payable at Maturity and, provided further, that, Securities owned by the Company, or any other obligor upon the Securities or any Affiliate of the Company or such other obligor, shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, direction, consent or waiver, only Securities which the Trustee knows to be so owned shall be so disregarded. Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon the Securities or any Affiliate of the Company or such other obligor. “Paying Agent” means, in respect of a Series, any Person authorized by the Company in or pursuant to the Indenture or the related Series Supplement to pay the principal of (or premium, if any) or interest on any Securities of such Series on behalf of the Company. 9 Table of Contents “Person” means any individual, corporation, partnership, joint venture, limited liability company, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof, or any other entity. “Place of Payment” means, in relation to a Series, the place or places where the principal of (and premium or other amounts, if any) and interest on Securities of such Series are payable as specified in the related Series Supplement or, if no Place of Payment is specified in such Series Supplement, the Corporate Trust Office of the Trustee located in the City of Toronto, Ontario. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered underSection 208in exchange for a mutilated Security or in lieu of a lost, destroyed or stolen Security shall be deemed to evidence the same debt as the mutilated, lost, destroyed or stolen Security. “Preferred Stock” means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated) of such Person’s preferred or preference stock whether now outstanding or issued after the date of this Indenture, and includes, without limitation, all classes and series of preferred or preference stock. “Purchase Money Obligations” means, with respect to any Person, obligations, other than Capital Lease Obligations, incurred or assumed in the ordinary course of business in connection with the purchase of property to be used in the business of such Person. “Redemption Date” , when used with respect to any Securities to be redeemed, means the date fixed for such redemption by or pursuant to this Indenture. “Redemption Price” , when used with respect to any Security to be redeemed, means the price at which it is to be redeemed pursuant to this Indenture. 10 Table of Contents “Regular Record Date” , for the interest payable on any Interest Payment Date, means the date specified with respect to such Series (whether or not a Business Day) in the related Series Supplement. “Responsible Officer” , when used with respect to the Trustee, means the chairman or any vice-chairman of the board of directors, the chairman or vice-chairman of the executive committee of the board of directors, the president, any vice president, any assistant vice president, the secretary, any assistant secretary, the treasurer, any assistant treasurer, the cashier, any assistant cashier, any trust officer or assistant trust officer, the controller and any assistant controller or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his knowledge of and familiarity with the particular subject. “Restricted Subsidiary” means any Subsidiary of the Company other than an Unrestricted Subsidiary. “Rogers Entities” means the Company and its Affiliates. “Security” and “Securities” have the meaning set forth in the paragraph immediately preceding Section 101 of this Indenture and more particularly means any Securities authenticated and delivered under this Indenture. “SEDAR” means the System for Electronic Document Analysis and Retrieval or any successor computer system maintained by the Canadian securities administrators for the transmission, receipt, acceptance, review and dissemination of documents filed in electronic format. “Series” or “Series of Securities” means all Securities of a series, whether or not any such Securities have been or are to be issued on the same date. 11 Table of Contents “Series Supplement” means, with respect to a Series, a supplement to this Indenture establishing the terms and conditions applicable to such Series, as such supplement may be amended, modified, supplemented, consolidated or restated from time to time. “Shareholders’ Equity” means the aggregate amount of shareholders’ equity (including but not limited to share capital, contributed surplus and retained earnings) of the Company as shown on the most recent annual audited or quarterly unaudited consolidated balance sheet of the Company and computed in accordance with GAAP. “Special Record Date” means a date fixed by the Trustee for the payment of any Default Interest pursuant to Section 209. “Stated Maturity” , when used with respect to any Series of Securities or any installment of interest thereon, means the date specified in such Series as the fixed date on which the principal of such Series or such installment of interest is due and payable. “Subsidiary” means any firm, partnership, corporation or other legal entity in which the Company, the Company and one or more Subsidiaries or one or more Subsidiaries owns, directly or indirectly, a majority of the Voting Shares or has, directly or indirectly, the right to elect a majority of the board of directors, if it is a corporation, or the right to make or control its management decisions, if it is some other Person. “Trust Indenture Legislation” means, with respect to a Series, at any time, the provisions, if any, of the Business Corporations Act (Ontario) and the regulations thereunder as amended or re-enacted from time to time and any other applicable statute of Canada or any province thereof, in each case, relating to trust indentures for debt obligations and the rights, duties and obligations of trustees and of corporations issuing or guaranteeing debt obligations under trust indentures, in each case to the extent that such provisions are at such time in force and applicable to this Indenture, the Company, any Guarantor or the Trustee. “Trustee” means the Person named as the “Trustee” in the first paragraph of this Indenture, until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean such successor
